              Case 19-66517-lrc                       Doc 1          Filed 10/15/19 Entered 10/15/19 15:53:15                                   Desc
                                                                      Petition Page 1 of 6


 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                            District of
                                          (State)
 Case number (If known):                                      Chapter                                                                            Check if this is an
                                                                                                                                                 amended filing


              19-665 17
Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                               04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, Is available.



1. Debtor's name                               r&A                   okiVc,             LiLtrMr\rz UC

2. All other names debtor used
   in the last 8 years
   Include any assumed names,
   trade names, and doing business
                                                       41Z4 t;iiVr6i)
   as names




3. Debtor's federal Employer
   Identification Number (EIN)
                                              Lg) -                  Lla_t. 3.3

4. Debtor's address                           Principal place of business                                  Mailing address, if different from principal place
                                                                                                           of business

                                              1)05                   INKY F,SV RAAJ
                                              Number        Street                                         Number      Street


                                                                                                           P.O. Box

                                              1--            ck                   ck,   3o o8
                                              City                            State      ZIP Code          City                         State         ZIP Code

                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                              -P       Ko, I b
                                                    ury
                                                                                                           Number      Street




                                                                                                           City                         State         ZIP Code



s. Debtor's website (URL)                      butopw\--i q\A korn                             I h)608000. eoin
                                                     orporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
6. Type of debtor
                                                    Partnership (excluding LLP)
                                              U Other. Specify:


Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 1
              Case 19-66517-lrc               Doc 1              Filed 10/15/19 Entered 10/15/19 15:53:15                                     Desc
                                                                  Petition Page 2 of 6

                     ?_)zoY. P_)ok- (1 \k,
Debtor           1-1"1-
              Name
                                                                                                  Case number (if known)


                                      A. Check one:
7. Describe debtor's business
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                      LI Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                      El Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                      1:lone of the above


                                      B.Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                      El Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                         htto://vvww.uscourtsmov/four-digit-national-association-nalcs-codes .



a. Under which chapter of the         Check one:
   Bankruptcy Code is the
                                      1:1 Chapter 7
   debtor filing?
                                            Chapter 9
                                      p     Chapter 11. Check all that apply:
                                          s_
                                                        • Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                           4/01/19 and every 3 years after that).
                                                             •   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                 debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                 of operations, cash-flow statement, and federal income tax return or if all of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of
                                                                 creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             CI The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                 Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                 Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                 for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             •   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                 12b-2.
                                            Chapter 12

e. Were prior bankruptcy cases              No
   filed by or against the debtor
   within the last 8 years?           *Yes. District                  - 514 '95 tA When                                Case number
                                                                                                  MM/ DD / YYYY
    If more than 2 cases, attach a
    separate list.                                District                                 When                        Case number
                                                                                                  MM/ DD / YYYY

io. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes. Debtor                                                                Relationship
    affiliate of the debtor?                      District                                                             When
    List all cases. If more than 1,                                                                                                   MM / DD / YYYY
    attach a separate list.                       Case number, if known

  Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 2
             Case 19-66517-lrc            Doc 1         Filed 10/15/19 Entered 10/15/19 15:53:15                                     Desc
                                                         Petition Page 3 of 6



Debtor                                                                                    Case number (if known)
             Name




it Why is the case filed in this    Check all that apply:
   district?
                                    0 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                      Immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                      district.

                                    0 A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have
    possession of any real          0 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                     Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?

                                                 It needs to be physically secured or protected from the weather.

                                             LI It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                assets or other options).

                                             U Other



                                             Where is the property?
                                                                           Number        Street



                                                                           City                                           State     ZIP Code


                                             Is the property insured?
                                             LI No
                                                .-.Yes. Insurance agency

                                                      Contact name

                                                      Phone



           Statistical and administrative information



13.Debtor's estimation of           Check one:
   available funds                  0 Funds will be available for distribution to unsecured creditors.
                                    0 After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                      1-49                              1,000-5,000                                   25,001-50,000
14.Estimated number of                50-99                           0 5,001-10,000                               0 50,001-100,000
   creditors
                                    0 100-199                         0 10,001-25,000                              LI More than 100,000
                                      200-999

                                        $0-$50,000                          $1,000,001-$10 million                   $500,000,001-$1 billion
15.Estimated assets                 J4-450,0014100,000                      $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000                   $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million                 $100,000,001-$500 million              0 More than $50 billion


  Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
             Case 19-66517-lrc                 Doc 1            Filed 10/15/19 Entered 10/15/19 15:53:15                                       Desc
                                                                 Petition Page 4 of 6



Debtor
             Name
                       v- c5u \--lic\d(c.               L                                         Case number (if known)


                                         LI $0-$50,000                         LI   $1,000,001-$10 million                  LI $500,000,001-$1 billion
16. Estimated liabilities              _71Z1 $50,001-$100,000                       $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                         LI $100,001-$500,000                  LI   $50,000,001-$100 million                LI $10,000,000,001-$50 billion
                                        LI   $500,001-$1 million                    $100,000,001-$500 million               LI More than $50 billion




           Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
              $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        •    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
   authorized representative of
                                             petition.
   debtor
                                        m    I have been authorized to file this petition on behalf of the debtor.

                                        ig I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                             Executed on
                                                             MM / DD / YYYY



                                             Signature      authorized representative of debtor             Printed name —/

                                             Title




18. Signature of attorney
                                                                                                            Date
                                             Signature of attorney for debtor                                              MM    /DD / YYYY




                                             Printed name

                                             Firm name

                                             Number          Street

                                             City                                                               State            ZIP Code


                                             Contact phone                                                      Email address




                                             Bar number                                                         State




  Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 4
   Case 19-66517-lrc      Doc 1   Filed 10/15/19 Entered 10/15/19 15:53:15   Desc
                                   Petition Page 5 of 6


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT 401258989 (0J) OF 10/15/2019


ITEM     CODE   CASE           QUANTITY                       AMOUNT   BY

   1     11IN   19-66517              1                       $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - BOOK BOUTIQUE / LIL BRITCHEZ LLC


TOTAL:                                                        $ 0.00


FROM: Book Boutique / Lil Britchez LLC
      7105 Stonecrest Pkwy
      Lithonia, GA 30038




                                    Page 1 of 1
                   Case 19-66517-lrc               Doc 1        Filed 10/15/19 Entered 10/15/19 15:53:15                                Desc
                                                                 Petition Page 6 of 6
   Case Number: 19-66517                                                  Name: Book Boutique                                            Chapter: 11

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              El Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                            Petition Deficiencies:
 El Complete List of Creditors (names and addresses of all creditors)                           0 Last 4 digits of SSN
 1=1 Pro Se Affidavit (due within 7 days, signature must be notarized,                          O Address 1=1 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                           1=1 Type of Debtor
 0 Signed Statement of SSN (due within 7 days)                                                  O Chapter
                                                                                                0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                         O Statistical Estimates
   El Statement of Financial Affairs                                                            O Venue
   El Schedules: A/B, D, E/F, G, H                                                              O Attorney Bar Number
      Summary of Assets and Liabilities
   El Declaration About Debtor(s) Schedules                                                                              Case filed via:
   0 Attorney Disclosure of Compensation                                                             Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                                  1=1 Attorney
   O Disclosure of Compensation of Petition Preparer (Form 2800)                                       O Debtor - verified ID
   0 Chapter 13 Current Monthly Income                                                                 El Other - copy of ID: Rodney Daniel (404)
   O Chapter 7 Current Monthly Income                                                              563-4547
   O Chapter 11 Current Monthly Income
   O Certificate of Credit Counseling (Individuals only)                                            0 Mailed by:
   El Pay Advices (Individuals only) (2 Months)                                                        ID Attorney
   O Chapter 13 Plan, complete with signatures (local form)                                            O Debtor
   El Corporate Resolution (Business Ch. 7 & 11)                                                       O Other:

   Ch.11 Business                                                                                              History of Case Association
       20 Largest Unsecured Creditors
   El List of Equity Security Holders                                                              Prior cases within 2 years: 18-69193 (balance)
   ID Small Business - Balance Sheet
   O Small Business - Statement of Operations
   O Small Business - Cash Flow Statement                                                           S.     ure:
   1=1 Small Business - Federal Tax Returns
                                                                                                    Ackno ,1:.gment of receipt of check list
   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/banlcruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       CI Paid $_0.00 0 2g-Order Granting        CI 3g-Order Granting 10-day initial payment of $_____ due within 10 days)
             2d-Order Denying with filing fee of $ 1,717.00 due within 10 days 111 IFP filed (Ch.7 Individuals Only)
          Cl No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000
 Intake Clerk: 0. Jones, Ill                       Date: 10/15/19                         Case Opener:                                      Date:
